Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

Claim Interpretation
With regard to applicant’s recitation of “for carrying out a bacteria challenge” in the preamble of their claim 1, the recitation “for carrying out a bacteria challenge” has been given the appropriate amount of patentable weight because the recitation occurs in the preamble.  The preamble also recites “in which the integrity of the sample is tested for a leak” is interpreted as another intended use recitations.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 and 17 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sharma et al. (2014/0060159).
Sharma et al. teach a device capable of carrying out a bacteria challenge test on a sample of disposable components, in which the integrity of the sample is tested for a leak, comprising:
A medium chamber (defined by walls (156)[0142] enclosing an internal space (130) comprising a liquid culture medium (i.e., any liquid is interpreted as being capable of being a liquid culture medium if inoculated with a bacterial source), the medium chamber comprising walls (156) confining the liquid culture medium in the internal space (130), a medium inlet (160) extending into the medium chamber and capable of introducing the liquid culture medium into the internal space ((160) is interpreted as being capable of allowing various liquids come through it to be ultimately introduced to the sample) and a sample holder (182, 184) in which the sample (190) is arranged as part of the walls of the medium chamber (defined by (156)) that confine the culture medium in the internal space (130) allowing the confined culture medium (i.e. that which passes through the dentin, (190)) to be capable of being challenged by bacteria through the sample (190))(i.e., bacteria present in the sample (190) is interpreted as being capable of inoculating the water being passed through the dentin, in addition to the possibility that those compounds listed in Table A are capable of including bacteria that could ultimately end up in internal space (130)), wherein the medium chamber has a vent line (142 or 146) that is arranged on a side of the medium chamber (Figure 7) facing away from the sample holder and extending out from the medium chamber and capable of venting the internal space (Figure 7).
With regard to the new limitations stemming from former claims 2 and 3, and new claim 17 its recited intended use limitations, the device of Sharma et al. is interpreted as being capable of fulfilling 
With regard to claim 4, and its intended use limitations, Sharma et al. teach multiple vent lines and can be interpreted as being used in the presently claimed manner.
With regard to claim 5, Sharma et al. teach a connecting element (Pin (186) Figure 7) capable of connecting the medium chamber to a suspension chamber (top portion enclosed by (156)) that in such a manner that the sample in the holder is capable of providing a boundary between the inner chamber and the suspension chamber inner chamber (i.e., (190) splits the inner chamber (130) from the suspension chamber, the part of the space created by (156) that is not below (190)).
With regard to claim 8, Sharma et al. teach that the medium chamber and sample holder are detachable (Figures 7 and 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (2014/0060159) in view of Gates (US 4791805).
The teachings of Sharma et al. can be seen above.
However, Sharma et al. do not teach a vented suspension chamber, the particular pressure requirements, and that the vent lines are closeable.
With regard to claim 6, Gates et al. teach (312) is capable of being gas exchange arranged on its side (i.e., interpreted as vent line herein). 
With regard to claim 9, Gates et al. teach their sealed media storage container and sealed secondary container were evaluated for air and fluid tight seals and were found to remain air-tight at 14.5 psi of pressure for extended periods of time (Col. 8) which is interpreted as meeting the presently claimed limitation.
With regard to claim 11, Gates et al. teach that their inlet/outlet lines are capable of closing (via valving mechansism (Col. 6) “closed and sealed”.
It would have been obvious to include the design elements taught in the prior art of Gates within the device of Sharma et al. as  MPEP 2144.04(Vl)(C) cites: 

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

It is well settled the rearrangement of parts that do not affect the operation of the device are an "obvious matter of design choice" and within the skill of the art.  It would have been therefore advantageous to place the vent near the suspension chamber in an attempt to separately vent that portion of the medium chamber for a more even pressurization effort to be achieved.  
The use of the seals taught by Gates allows the device to withstand increased pressure and therefore affords more stability, and lastly a teaching of closing vents again allows the user to operate the device in a more efficient manner. Furthermore, combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (2014/0060159) in view of Gates (US 4791805) in further view of Messier et al. (US 5681740).
Neither Sharma et al. or Gates et al. teach a transparent region in their medium chamber.
With regard to claim 7, Messier et al. teach that (10) and (100) are optically clear (Col. 10 lines
45-53).
It would have been obvious to a person of skill in the art at the time the invention was made to have included the optically clear walls of Messier within the device of Sharma et al. and Gates et al. in an .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 4791805) in view Sharma et al. (2014/0060159) and in further view of Robert (2016/0263263).
Neither Sharma et al. or Gates et al. teach the use of an electrode.
Robert teaches the use of an electrode capable of ion generation (80)[0129] as a means to  decrease contamination as dust particles are attracted to the emitter or ion electrode (80).
It would have been obvious to a person of skill in the art at the time the invention was made to have included the ion electrode (80) of Robert within the device of Sharma and Gates et al. in an attempt to maintain cleanliness as encouraged by Robert.

Response to Arguments
Applicant’s amendments are noted.  Thank you.  Applicant’s arguments with respect to all pending claims have been considered and are persuasive in part.
Applicant has not amended claim 1 such that any structural requirements be present for the functioning of the device in a bacteria challenge or for it to be tested for leaks.
	Applicant appears to be arguing various intended uses on pages 11-14.  Applicants appear to be arguing that the device is not capable of being tilted to such a degree necessary as was argued due to the stated maximum range of angular movement in Sharma [0155].  However capable the device is to be tilted to remove bubbles, the Applicant should note that the entire device is further capable of being tilted in any way, (i.e., completely inverted, gradually tilted, etc.) by the hand of the end user.  Again the arguments Applicant is making, don’t remove the cited reference as applicable just because the cited reference’s operability would change because of them.  
the interpretation of Sharma is inconsistent with the clear teaching of Sharma et al., the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant is reminded in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structural features that allow a device to carry out a bacteria challenge) are not recited in the rejected claim(s).  Furthermore, given the multiple intended uses presently recited, it’s not clear which intended use the Applicant wants the device to be capable of performing.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The new limitations from former claims 2 and 3 “orientating device configured for orientating” is interpreted as any portion of the device capable of being held and the limitations requiring the filling and suspension filling positions are interpreted as being capable of being met given the capability of the device of being tilted in any way by the end user. 
Further, with regard to Applicant’s new claim 17, further recitations that structurally define “an application position” are welcomed in an attempt to positively recite the novel, unobviousness structure.  Presently, a broad statement such as “application position” could be interpreted as a position where anything is applied; air, light, etc.  

In general the Applicant is encouraged to positively recite more structure in their claims. 
Also, it again should be noted that references such as DeRoos et al. US 7555934 and Piombini et al. US 20090320564 appear to also be applicable to amendments should be made with their teachings in mind as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        2/24/2021